Exhibit 99 TITAN INTERNATIONAL, INC. ELECTS DIRECTORS AND OFFICERS QUINCY, Ill. - May 14, 2009 - Titan International, Inc. (NYSE: TWI) held on May 14, 2009, its annual meeting of stockholders. At Titan’s annual meeting of stockholders, Erwin H. Billig and Anthony L. Soave were elected by the stockholders to serve as directors for a three-year term. Titan stockholders also voted to ratify PricewaterhouseCoopers LLP as the independent registered public accounting firm for 2009. Titan’s Board of Directors met at the stockholders meeting and re-elected Maurice M.
